Exhibit 10.11

 

LOGO [g277054ex10_11pg01.jpg]

Annual Incentive Plan

2012 Plan Summary

January 2012



--------------------------------------------------------------------------------

2012 Annual Incentive Plan

 

 

Introduction and Objective

United Bank’s Annual Incentive Plan (“AIP”) is designed to recognize and reward
employees for their collective contribution to the Bank’s success and to the
enhancement of shareholder value. The Plan focuses on the financial measures
that are critical to the Bank’s growth and profitability. Individually and
collectively, we all have the ability to influence and drive our success.
Employees who exhibit superior performance and contribute most to our success
will receive additional rewards. This document summarizes the elements and
features of the Plan.

In short, the objectives of the Incentive Plan are to:

 

  •  

Establish performance goals on a bank and division level that align the interest
of employees’ with the enhancement of shareholder value. These goals will be
established by the Board of Directors and senior leadership based on the Bank’s
strategic plan.

 

  •  

Align all of the Bank’s employees with critical bank goals and objectives

 

  •  

Encourage teamwork and collaboration across all areas of the Bank – our
collective contributions will drive improved business results

 

  •  

Motivate and reward the achievement of specific, measurable performance
objectives

 

  •  

Provide competitive total compensation opportunities.

 

  •  

Enable the Bank to attract, motivate, retain and reward talented staff.

Eligibility

 

  •  

All Bank employees will be eligible to participate in the Incentive Plan.

 

  •  

New employees will receive pro-rated awards based on date of hire.

 

  •  

Part-time staff and employees who work a partial year will receive pro-rated
awards based on hours worked.

 

  •  

Participants must maintain a performance level of “meets most requirements” to
be eligible for a full incentive award. Participants who have a performance
level of “meets some requirements” will be eligible to receive an incentive
award up to 50% of their target incentive opportunity.

 

  •  

Participants must be an active employee as of the award payout date to receive
an award, unless they have retired from United Bank or are out on a disability.
Individuals who retire during the plan year will receive a pro-rated award.

Performance Period

The performance period and plan operates on a calendar year basis (January 1 –
December 31st). Actual payout awards are made following year-end after Bank
financial results and performance is known.

 

1



--------------------------------------------------------------------------------

Incentive Payout Opportunity

Each participant will have a target incentive opportunity that is expressed as a
percentage of base salary. Incentive targets reflect competitive awards and are
funded and paid based on our performance. In order to fund the target
incentives, the Bank needs to achieve certain levels of net income. In effect,
the Bank is sharing a portion of its profits with employees based on our
individual and collective performance.

Actual payouts will be based on performance relative to participants’ goals and
may be above or below these target awards. Performance below expectations will
result in lower awards while performance above expectations will result in
higher awards.

The table below shows incentive targets by role/level. Actual awards may range
from 0% - 150% of these targets depending on our performance.

 

Grade Level

  Normal Target
%  of base salary     2012 Target
at  budget – 70%
of normal target   27     30 %      21 %  25-26     25 %      17.5 %  22-24    
20 %      14 %  18-21     15 %      10.5 %  11-17, FNSV Reps


& Personal Bankers

    7 %      4.9 % 

Incentive Plan Measures

For 2012, the incentive plan will reflect a combination of Bank, division and/or
function, and/or individual performance goals. Each role will have defined
performance measures that are weighted to reflect the focus and contribution for
each role/level in the Bank.

Bank Performance Measures

Bank performance will drive a significant portion of participants’ incentive
awards. This is to encourage teamwork and collaboration across all employees and
business units. Below is a summary of the bank performance measures for 2012:

 

  •  

Earnings Per Share (EPS)

 

  •  

Total Core Deposit Growth

 

  •  

Total Non-Interest Expense

Incentives for the CEO and Senior Management will be tied to all three of these
bank performance measures. Incentives for remaining participants will be tied to
only Earnings Per Share (EPS).

Performance targets and ranges for each measure will be set at the beginning of
the plan year. A minimum achievement of threshold level performance is required
for the plan to pay for each component.

 

2



--------------------------------------------------------------------------------

The table below shows the specific bank performance goals at threshold, budget
and stretch budget (maximum) for 2012.

 

Bank Performance Measures

   2012 Performance Goals      Threshold     Budget     Stretch Budget  

Earnings Per Share

   $ 0.62      $ 0.78      $ 0.93   

Total Core Deposit Growth

     9.84 %      12.30 %      14.76 % 

Total Non-Interest Expense

   $ 49,998      $ 45,453      $ 40,907   

Division and/or Function Performance Measures

Division and/or function performance goals will consist of two to three
performance measures that reflect the goals for each of the Bank’s core
divisions and/or functions. Division and/or function performance goals will be
set by the division head and approved by Senior Management and the Compensation
Committee.

Similar to the Bank goals, performance targets and ranges for each measure will
be set at the beginning of the plan year. A minimum achievement of threshold
level performance is required for the plan to pay for each component.

Individual Performance Measures

For 2012, the CEO and Commercial Lenders will have individual performance goals
consisting of one to two performance measures that reflect goals specific to the
participant. Individual performance goals will be set by the division head and
approved by Senior Management and the Compensation Committee. Performance
targets and ranges for each measure will be set at the beginning of the plan
year. A minimum achievement of threshold level performance is required for the
plan to pay for each component.

Individual Performance Modifier

For participants without specific individual performance goals, individual
performance will be a modifier to the incentive award. All employees, with the
exception of Personal Bankers will be eligible for an adjustment to the
incentive payout (+/- 10%) to recognize other performance factors and
contributions to United Bank’s success. The individual performance modifier will
be based on the discretionary recommendation of the individual’s manager.

Performance Goal Weightings

Incentives for all participants will be based upon a mix of bank,
division/function, and/or individual goals. The table below summarizes the
weightings for different tiers that will be reviewed and modified each year by
the CEO and Board of Directors.

 

Participant

   Bank
Performance
Goals     Division /
Function
Goals     Individual
Goals  

CEO

     75 %      —          25 % 

Senior Management

     70 %      30 %      —     

Department/Function Heads

     50 %      50 %      —     

Commercial Lenders

     50 %      30 %      20 % 

Other Participants

     50 %      50 %      —     

 

3



--------------------------------------------------------------------------------

Weightings for the Bank, Division/Function Goals and Individual Goals

Weightings for bank, division/function goals and individual goals will be
determined by the division head and approved by Senior Management and the
Compensation Committee. Each goal will have a minimum weighting of 10%.

Incentive Awards

Each participant will have a scorecard that defines bank, division and/or
function, and/or individual performance goals and weights for their role. At the
end of the performance period, actual performance will be determined and entered
into the scorecard to calculate an award payout. Actual awards will be
interpolated to reflect incremental performance.

Once the incentive award is calculated for bank, division and/or function,
and/or individual performance, an individual multiplier will modify the award as
appropriate for participants eligible to receive the performance modifier.

A sample scorecard is shown in Exhibit A.

 

4



--------------------------------------------------------------------------------

Terms and Conditions

 

 

Participation

All employees are eligible to participate in the Plan. New employees are
eligible for a prorated award.

Effective Date

This Program is effective January 1, 2012 to reflect plan year January 1, 2012
to December 31, 2012. The Plan will be reviewed annually by the Bank’s Board and
Executive Management to ensure proper alignment with business objectives. The
Board of Directors of United Bank retains the rights as described below to
amend, modify or discontinue the Plan at any time during the specified period.
The Incentive Plan will remain in effect until December 31, 2012.

Program Administration

The Plan is authorized by the Board of Directors. The Board of Directors has the
sole authority to interpret the Plan and to make or nullify any rules and
procedures, as necessary, for proper administration. Any determination by the
Board of Directors will be final and binding on all participants.

Program Changes or Discontinuance

United Bank has developed the plan based on existing business, market and
economic conditions. If substantial changes occur that affect these conditions,
United Bank may add to, amend, modify or discontinue any of the terms or
conditions of the plan at any time.

The Board of Directors also has the ability to adjust/modify or cancel plan
payouts to reflect results from regulatory and/or safety and soundness exams.

The Board of Directors may, at its sole discretion, waive, change or amend the
Plan as it deems appropriate.

Incentive Award Payments

Awards will be paid before the end of the first quarter following the Plan year.
Awards will be paid out as a percentage of a participant’s effective base salary
as of December 31 of the given plan year. Incentive awards will be considered
taxable income to participants in the year paid and will be subject to
withholding for required income and other applicable taxes.

Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of United Bank. Nothing
contained in the Plan, and no action taken pursuant to the provisions hereof,
will create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between the Board of Directors of United Bank or the CEO
and the participant or any other person. Nothing herein will be construed to
require The Board of Directors of United Bank or the CEO to maintain any fund or
to segregate any amount for a participant’s benefit.

Program Funding

The Plan is funded and accrued based on Bank performance results for a given
year. Achieving higher levels of performance will increase the Plan payouts to
participants. Similarly, achieving less than target performance will reduce the
Plan payouts.

New Hires, Reduced Work Schedules, Promotions, and Transfers

Participants who are not employed by United Bank at the beginning of the Plan
year will receive a pro rata incentive award based on their length of employment
during a given year.

Part time employees are eligible to participate. Their award percentage will
reflect their earned compensation based on actual hours worked. A participant
whose work schedule changes during the year will be eligible for prorated
treatment that reflects his/her time in the different schedules.

 

5



--------------------------------------------------------------------------------

If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)

Termination of Employment

If the Bank terminates a Plan participant, no incentive award will be paid. To
encourage employees to remain in the employment of United Bank, a participant
must be an active employee of the Bank on the date the incentive is paid to
receive an award. (See exceptions for death, disability and retirement below.)

Disability, Death or Retirement

If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her bonus award for the Plan
period shall be prorated so that no award will be earned during the period of
long-term disability.

In the event of death, United Bank will pay to the participant’s estate the pro
rata portion of the award that had been earned by the participant.

Individuals who retire during the plan year will receive a pro-rata portion of
the award based on the retirement date.

Ethics and Interpretation

If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by the Board of Directors
will be final and binding.

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the plan to which the employee would otherwise be entitled will be
revoked.

Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.

Clawback

In the event that United Bank is required to prepare an accounting restatement
due to error, omission or fraud (as determined by the members of the Board of
Directors who are considered “independent” for purposes of the listing standards
of the NASDAQ), each executive officer who is considered a member of “Senior
Management” shall reimburse the Bank for part or the entire incentive award made
to such executive officer on the basis of having met or exceeded specific
targets for performance periods. For purposes of this policy, (i) the term
“incentive awards” means awards under the Bank’s Annual Incentive Plan (AIP),
the amount of which is determined in whole or in part upon specific performance
targets relating to the financial results of the Bank; and (ii) the term “Senior
Management” means employees in SVP roles and above who are eligible to
participate in the Company’s Annual Incentive Plan (AIP). The Bank may seek to
reclaim incentives within a three year period of the incentive payout.

Miscellaneous

The Plan will not be deemed to give any participant the right to be retained in
the employ of United Bank, nor will the Plan interfere with the right of United
Bank to discharge any participant at any time.

 

6



--------------------------------------------------------------------------------

In the absence of an authorized, written employment contract, the relationship
between employees and United Bank is one of at-will employment. The Plan does
not alter the relationship.

This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the Commonwealth of Massachusetts.

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

This plan is proprietary and confidential to United Bank and its employees and
should not be shared outside the organization.

 

7